Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-11 are objected to because of the following informalities:  
Regarding claims 1, 10 and 11, in lines 5, 6 and 5, respectively “…in a second plane and which is…” should read --…in a second plane and in which is…--.
Regarding claims 1 and 11, in line 10 of claim 1 and line 11 of claim 11, “…intersect and in that at least…” should read –…intersect and at least…--.
Regarding claim 7, in line 3, “…that third plane…” should read --…the third plane…--.
In lines 5-6, “…that third wall” should read --…the third wall.--.
Regarding claims 2-6 and 8-10, the claims are objected to by virtue of their dependency on claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 6, in lines 3 and 5, of claim 5, and line 3 of claim 6, it is unclear what conjunction (”and” or “or”) is intended to be claimed.
For the purpose of this examination, the claims have been interpreted to mean, in the respective lines:
…the first or the second channel...--.
Regarding claim 8, it is unclear how the “first and second channels” (113, 123) discharge at two opposite edges (110a-11b, 120a-120b) of the first (110) and second (120) walls and, at the same time, they are blocked by closure means (30) (and, the Examiner assumes, also closure means 31). So, if they are blocked, they don’t discharge. Further, the instant specification indicates that the discharge of second channel (123) is performed through evacuation ducts (125, 125’) [PG Pub, par. 0104] and, since the first channel (113) is fluidically connected to the second channel (123) through opening (126) [PG pub, par. 0097] located at both ends of walls (110, 120) (fig. 1) [PG Pub, par. 0095] and the heat transport fluid circulate from first channel (113) to second channel (123) and vice-versa [PG Pub, par. 0093], then the first channel (113) discharges through the same evacuation ducts (125, 125’).
For the purpose of this examination, the claim has been interpreted to mean:
--…wherein the ends of said first and second channels are located at two opposite edges of the first and second walls and are blocked by closure means.--.
Regarding claim 7, the claim is rejected by virtue of its dependency on claim 6.


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: fluidic connection means in claim 4, and closure means in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada et al. (US 2015/0140388, herein “Harada”).
Regarding claim 1, Harada discloses: 
a cooling element (100) (figs. 11A-11B) of an electrical storage device (the plurality of cells -10-) for a motor vehicle [par. 0002, line 1], comprising:
at least one first wall (1) extending primarily in a first plane (X) and in which is created at least one first channel (2B) (fig. 4) (it is noted, first wall – 1- of fig. 11A is the same as first wall -1- of fig. 4; see par. 0077 and 0074); and
at least one second wall (21) extending primarily in a second plane (Z) and in which is created at least one second channel (2F) (fig. 11B),
the first channel (2B) (fig. 4) and the second channel (2F) (fig. 11B) being adapted to be taken by a heat transport fluid [par. 0039, lines 1-2; par. 0078, lines 1-2],
wherein the first plane (X) in which the first wall (1) extends and the second plane (Z) in which the second wall (21) extends intersect and at least the first wall (1) is configured to support the electrical storage device (the plurality of cells -10-) (fig. 11A).


Regarding claim 2, Harada discloses: 
the electrical storage device (the plurality of cells -10-) being arranged in contact with the first wall (1) and with the second wall (21) (fig. 11A).
Regarding claim 3, Harada discloses: 
the first plane (X) in which the first wall (1) primarily extends and the second plane (Z) in which the second wall (21) primarily extends being perpendicular (fig. 11A).
Regarding claim 5, Harada discloses: 
at least one first duct (2G, fig. 11B) intended to supply the second channel (2F, fig. 11B) with heat transport fluid (fig. 11B) and at least one second duct (2A, fig. 11B) intended to evacuate the heat transport fluid circulating in the second channel (2F, fig. 11B), 
the first duct (2G) and the second duct (2A) being created in the second wall (21) of the cooling element (100) (fig. 11B).
Regarding claim 9, Harada discloses: 
The recitation "the cooling element being obtained by extrusion" is considered to be a product by process limitation (emphasis added).  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In this instance, the product taught by Harada, is the same as or makes the product claimed obvious, meeting this limitation of the claim. 
Regarding claim 10, Harada discloses: 
a thermal treatment system for motor vehicles (fig. 11A) [par. 0002, line 1] (it is noted, cooling element -100- comprises coolant inlets -4, 22- and outlets -5, 23- that are connected to a cooling circuit of the vehicle, as it is well known in the art), comprising: 
at least one electrical storage device (the plurality of cells -10-) carried at least by a cooling element (100) (figs. 11A-11B), 
the cooling element (100) comprising: 

at least one second wall (21) extending primarily in a second plane (Z) and in which is created at least one second channel (2F) (fig. 11B), 
the first channel (2B) (fig. 4) and the second channel (2F) (fig. 11B) being adapted to be taken by a heat transport fluid [par. 0039, lines 1-2; par. 0078, lines 1-2],
wherein the first plane (X) in which the first wall (1) extends and the second plane (Z) in which the second wall (21) extends intersect and at least the first wall (1) is configured to support the electrical storage device (the plurality of cells -10-) (fig. 11A).
Regarding claim 11, Harada discloses: 
a cooling element (100) of an electrical storage device (the plurality of cells -10-) for a motor vehicle thermal treatment system (fig. 11A) [par. 0002, line 1] (it is noted, cooling element -100- comprises coolant inlets -4, 22- and outlets -5, 23- that are connected to a cooling circuit of the vehicle, as it is well known in the art), comprising: 
at least one first wall (1) extending primarily in a first plane (X) and in which is created at least one first channel (2B) (fig. 4) (it is noted, first wall – 1- of fig. 11A is the same as first wall -1- of fig. 4; see par. 0077 and 0074); and
at least one second wall (21) extending primarily in a second plane (Z) and which is created at least one second channel (2F) (fig. 11B),
the first channel (2B) (fig. 4) and the second channel (2F) (fig. 11B) being adapted to be taken by a heat transport fluid [par. 0039, lines 1-2; par. 0078, lines 1-2],
wherein the first wall (1) is rigid to support the electrical storage device (the plurality of cells -10) (fig. 11A).
wherein a space occupied by the thermal treatment system is minimized by the dual function of the cooling element (100) comprising a structural function of supporting (with wall -1-) the electrical storage device (the plurality of cells -10-) and a thermal regulation function of cooling the electrical storage device (the plurality of cells -10-). Further, MPEP 2114 II clearly states “Apparatus claims cover what a device is, not what a device does." Because Claim 11 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding “wherein a space occupied by the thermal treatment system is minimized by the dual function of the cooling element comprising a structural function of supporting the electrical storage device and a thermal regulation function of cooling the electrical storage device” limitation, the invention as taught by Harada, meeting both the structural function and the thermal function, would occupy a minimal space (it is noted, since all of the structural limitations are met, then Harada will disclose the space occupied by the thermal treatment system being minimized by the dual function of the cooling element comprising the structural function of supporting the electrical storage device and the thermal regulation function of cooling the electrical storage device).

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smalen et al. (US 2013/0206370, herein “Smalen”).
Regarding claim 1, Smalen discloses: 
a cooling element (1) (fig. 3) [par. 0014], comprising:
at least one first wall (5) extending primarily in a first plane (clearly seen in fig. 5) and in which is created at least one first channel (6) (fig. 3) [par. 0017 and par. 0018, lines 1-6],
at least one second wall (4) extending primarily in a second plane (clearly seen in fig. 3) and in which is created at least one second channel (6) (fig. 3) [par. 0017 and par. 0018, lines 1-6],
the first channel (6) and the second channel (6) being adapted to be taken by a heat transport fluid [par. 0018, lines 1-6],
wherein the first plane in which the first wall (5) extends and the second plane in which the second wall (4) extends intersect and at least the first wall (5) is configured to support an electronic component (13) (best seen in fig. 6) [par. 0021, lines 1-2].
	Smalen does not disclose:
		The cooling element being of an electrical storage device for a motor vehicle.
However, it has been held that “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” See MPEP 2111.02 (II). In the instant case, the cooling element disclosed by Smalen is capable of being used as part of an electrical storage device for a motor vehicle, as recited in preamble of claim 1 and, therefore, the first wall (5) is capable of being configured to support the electric storage device.
Regarding claim 4, Smalen discloses: 
fluidic connection means (7) configured to connect the first channel (6) created in the first wall (5) to the second channel (6) created in the second wall (4) (figs. 3-4) [par. 0018, lines 6-10],
each fluidic connection means (7) being created within said first (5) and second (4) walls (clearly seen in fig. 4).

Claims 1, 5-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smalen.
Regarding claim 1, Smalen discloses: 
a cooling element (1) (fig. 3) [par. 0014], comprising:
at least one first wall (4) extending primarily in a first plane (clearly seen in fig. 3) and in which is created at least one first channel (6) (fig. 3) [par. 0017 and par. 0018, lines 1-6],
at least one second wall (5) extending primarily in a second plane (clearly seen in fig. 3) and in which is created at least one second channel (6) (fig. 3) [par. 0017 and par. 0018, lines 1-6],
the first channel (6) and the second channel (6) being adapted to be taken by a heat transport fluid [par. 0018, lines 1-6],
wherein the first plane in which the first wall (4) extends and the second plane in which the second wall (5) extends intersect and at least the first wall (4) is configured to support (laterally support) an electronic component (13) (best seen in fig. 6) [par. 0021, lines 1-2].
	Smalen does not disclose:
		The cooling element being of an electrical storage device for a motor vehicle.
However, it has been held that “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” See MPEP 
Regarding claim 5, Smalen discloses: 
at least one first duct (6) intended to supply the first channel (6) with heat transport fluid and at least one second duct (6) intended to evacuate the heat transport fluid circulating in the first channel (6) (since all channels are interconnected through connection means 7) (see annotated fig. 3-SMALEN, below), 
the first duct (6) and the second duct (6) being created in the second wall (5) of the cooling element (100) (see annotated fig. 3-SMALEN, below).

    PNG
    media_image1.png
    723
    702
    media_image1.png
    Greyscale

Regarding claim 6, Smalen discloses: 

Regarding claim 8, Smalen discloses: 
the ends of said first (6) and second (6) channels being located at two opposite edges of the first (4) and second (5) walls and being blocked by closure means (10) (see annotated fig. 3-SMALEN, page 9, and fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Smale.
Regarding claim 7, Smalen discloses: 
a third wall (2) (fig. 3) extending primarily in a third plane (the plane of the actual wall -2-), 
the fluidic connection flange (3) then being fixed to the third wall (2) (clearly seen in fig. 3).
	Smalen does not disclose:
the third plane being parallel to the first plane in which the first wall extends and intersecting the second plane in which the second wall is inscribed.
However, the main purpose of the third wall (2), as claimed, is to fix and support the fluidic connection flange (3), which Smalen clearly disclosed. It would have been an obvious matter of design choice to have the third plane extending parallel to the first plane in which the first wall extends and intersecting the second plane in which the second wall is inscribed, since the orientation of the third plane of the third wall along the cooling unit doesn’t change their function, and applicant has not disclosed that having the third plane extending as claimed solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well having the third wall arranged in other manners. Further, it would have been obvious to one of ordinary skill in the art to employ known work in one field of endeavor and to prompt variations of it for use in either the same field or a different one based KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        


/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763